DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Baffle Plate #28.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification discusses Baffle Plate #28 not shown in the drawings;
The specification uses Ref. #20 to describe both a burner control system & a port;
The specification uses Ref. #21 to describe both a measurement channel & a port; &
In Lines 1-2 of the Abstract, “A burner control system for improving burner performance and efficiency. The system may determine…” should be “A burner control system for improving burner performance and efficiency may determine…”.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
In Lines 7-8, “a pneumatic signal that related to a mass” should be either “a pneumatic signal that is related to a mass” or “a pneumatic signal that relates to a mass”.
Appropriate correction is required.

Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Grossenbacher, DE #3818363
[Grossenbacher ('363)]

-
Young et al., US #9,234,661 (US Application #13/621,175)
[Young ('661)]






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claims 1, 9 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Young ('661) in view of Grossenbacher ('363)
In Re Claims 1, 9 & 15, Young ('661) discloses:
Cl. 1, 9: A method for compensating for mass air flow provided to a burner system, the method comprising:
providing a flow of air to a combustion chamber of the burner (“an air channel having an output coupled to a combustion chamber”);
providing a flow of gas to the combustion chamber of a burner through a gas valve of a gas valve assembly (“a fuel channel having an output coupled to the combustion chamber; an air mover coupled to the air channel; a fuel valve coupled to an input of the fuel channel;”);
sensing a measure related to the mass air flow of the air that is provided to the combustion chamber using a mass air flow sensor of the gas valve assembly; and adjusting [Cl. 1: the flow of gas to the combustion chamber via the gas valve assembly] / [Cl 9: the flow of air to the combustion chamber] based at least in part on the measure related to the mass air flow of the air that is provided to the combustion chamber (“a sensor having a first port connected to the first bypass channel and having a second port connected to the second bypass channel; and a controller connected to the sensor; and wherein: the sensor detects a parameter between the first port of the sensor and the second port of the sensor; the sensor provides a signal, indicating a magnitude of the parameter, to the controller; and the controller sends a signal to a control mechanism to adjust an amount of fuel to the fuel channel and/or to adjust a quantity of air to the air channel, so as to cause the parameter to approach a predetermined magnitude for achieving a certain fuel air ratio of a fuel air mixture to the combustion chamber.”).
Cl. 15: A gas valve assembly comprising:
an input port for receiving gas; an output port for providing the received gas to a combustion chamber; a valve situated between the input port and the output port for regulating a flow of gas that is delivered from the input port to the output port (“a fuel channel having an output coupled to the combustion chamber; an air mover coupled to the air channel; a fuel valve coupled to an input of the fuel channel;”);
a mass air flow sensor housed by the gas valve assembly; and a sense port fluidly coupled to the mass air flow sensor for receiving a pneumatic signal that related to a mass air flow of air provided to the combustion chamber; and a controller operatively coupled to the valve and the mass air flow sensor for adjusting the valve to achieve a flow of gas to the output port that is based at least in part on the mass air flow sensed by the mass air flow sensor (“a sensor having a first port connected to the first bypass channel and having a second port connected to the second bypass channel; and a controller connected to the sensor; and wherein: the sensor detects a parameter between the first port of the sensor and the second port of the sensor; the sensor provides a signal, indicating a magnitude of the parameter, to the controller; and the controller sends a signal to a control mechanism to adjust an amount of fuel to the fuel channel and/or to adjust a quantity of air to the air channel, so as to cause the parameter to approach a predetermined magnitude for achieving a certain fuel air ratio of a fuel air mixture to the combustion chamber.”).
With respect to the sensor being a mass flow sensor, Grossenbacher ('363) discloses (See machine translation, attached) from the same Burner Control System field of endeavor as applicant's invention, a burner system (Fig. 1, 2: Comprising Burner Head #1 fed by Air Duct #3 & Gas Line #3) utilizing a mass flow sensor to control the flow of air & fuel to the burner (At least P. 1, Ln. 18-P. 2, Ln. 12: Sensor / Transducer #18, 18a).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the mass flow sensor of Grossenbacher ('363) for the sensor of Young ('661) for the purpose of advantageously determining the air mass flow “to provide a method and apparatus in which or despite the barely varying air pressure, the amount of gas for power control and regulation of the amount of air can be tracked (P. 1, Ln. 18-P. 2, Ln. 12).

Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 11-15 & 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Grossenbacher ('363).
In Re Claims 1, 3-6, 8, 9, 11-15 & 17-20, Grossenbacher ('363) discloses (See machine translation, attached):
Cl. 1, 9: A method for compensating for mass air flow provided to a burner system (Comprising Burner #1), the method comprising:
providing a flow of air to a combustion chamber of the burner (Via Air Duct #3);
providing a flow of gas to the combustion chamber of a burner through a gas valve of a gas valve assembly (Via Gas Line #2, Valve #6, 6a);
sensing a measure related to the mass air flow of the air that is provided to the combustion chamber using a mass air flow sensor of the gas valve assembly (Via Transducer #18, 18a); and
adjusting [Cl. 1: the flow of gas to the combustion chamber via the gas valve assembly] / [Cl 9: the flow of air to the combustion chamber] based at least in part on the measure related to the mass air flow of the air that is provided to the combustion chamber (At least P. 4, Ln. 21-28; P. 6, Ln. 1-8).
[AltContent: rect]Cl.1 5: A gas valve assembly (Ratio Controller / Valve #6, 6a) comprising:
an input port for receiving gas (Inlet portion of Gas Line #2 leading into the valve body         
an output port for providing the received gas to a combustion chamber (Outlet port of Gas Line #2 leading into Burner Head #1);
a valve situated between the input port and the output port for regulating a flow of gas that is delivered from the input port to the output port (The valve body situated in Line #2);
a mass air flow sensor housed by the gas valve assembly (Transducer #18, 18a); and
a sense port fluidly coupled to the mass air flow sensor for receiving a pneumatic signal that related to a mass air flow of air provided to the combustion chamber (Control line leading from Duct #3 to Chamber #12); and
a controller operatively coupled to the valve and the mass air flow sensor for adjusting the valve to achieve a flow of gas to the output port that is based at least in part on the mass air flow sensed by the mass air flow sensor (Comprising at least Lever #9, Membrane #10, Plunger #11 & components within Ratio Controller #6, 6a including Load Spring #22).
Cl. 3, 11, 17: wherein [Cl. 3, 11: the method compensates] / [Cl. 17: the controller is configured to compensate] for changes in mass air flow caused by air density (At least P. 2, Ln. 8-12).
Cl. 4, 12, 18: wherein [Cl. 4, 12: the method compensates] / [Cl. 21: wherein the controller is configured to compensate] for changes in mass air flow caused by a blocked or partially blocked exhaust flue connected to the combustion chamber of the burner system (The mass air flow of the burner system would, of necessity, be reduced by a blocked flue, the reduced air mass flow would inherently be detected by the flow sensor).
Cl. 5, 13, 19: wherein [Cl. 5, 13: the method compensates] / [Cl. 19: the controller is configured to compensate] for changes in mass air flow caused by changes in pressure of the air that is provided to the combustion chamber (At least P. 1, Ln. 3-10, 18-P. 2, Ln. 12: The apparatus accurately tracks air flow “despite the barely varying pressure”).
Cl. 6, 14: further comprising adjusting the flow of air / [Cl. 14: gas] to the combustion chamber [Cl. 14: via the gas valve assembly] based at least in part on the measure related to the mass air flow of the air that is provided to the combustion chamber / [Cl. 20] wherein the controller is configured to send a signal to adjust the flow of air to the combustion chamber based at least in part on the mass air flow sensed by the mass air flow sensor (At least P. 1, Ln. 18-20; P. 2, Ln. 19-22, etc.).
Cl. 8: wherein the flow of air is adjusted by adjusting a damper that varies a closure or opening of an air flow channel to the combustion chamber (P. 2, Ln. 19-22: Baffle #5 is adjusted to vary the amount of air flowing into Burner Head #1).

Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 10 & 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Grossenbacher ('363) as applied to at least one of Claims 1, 6, 9 & 15 above.
In Re Claims 2, 10 & 16, with respect to “wherein the mass air flow sensor and the gas valve are located in a single body”, integrating the sensor & gas valve would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, Page 4, Line 10-15, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claim 7, with respect to “wherein the flow of air is adjusted by adjusting a speed of a fan that provides the flow of air to the combustion chamber”, the means for adjusting the air flow rate would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that adjusting the fan speed solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the method of Grossenbacher ('363) would function equally well in either configuration.

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762